Title: John Adams to Abigail Adams, 8 November 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Nov. 8. 1794
          
          We took the Packet at New Haven, and arrived at N. York as Soon as the Stage— Although We Saved no time, We avoided some bruizes, at the Expence of a little of the Mal De Mer.
          Mrs Smith and Children all well. Charity Smith married to Mr Shaw, Brother of the late Consul at Canton.— Our Charles at Steuben after an Examination at Albany and an honourable Admission to the Rank of Counciller at Law. I was at his Office and Saw his Clerk who appears well pleased, and Says his Master has good Business. We arrived last night in this City and lodged at a Mr Alders opposite to Mr Binghams.
          No Senate yet.— The President returned. All Submission, in the Whiskey Counties. But a Force will be kept there to ensure their Obedience for some necessary time.
          Antifœderalism, Jacobinism and Rebellion are drooping their heads, very much discouraged.
          Clark of N. Jersey and Comr. Gillon dead. Smith of Carolina elected with great Ecclat. Butler gone to Charleston last Week unaccountably.— &c &c &c. Bradley left out, for a Man of different Politicks. Langdon in danger. These are Symptoms. If Ames fails The next Congress will be more fœderal than any that has yet assembled. but I Still hope better Things.
          Fine Weather— I will write nothing as yet of Agriculture. Take great Care of your health which is prescious to me beyond all Calculation.
          The Fall of Robespierre, has a great Effect on the Public Mind.— It has Startled and terrified many, whose Confidence in him was excessive. I am as ever. yours / without reserve.
          
            J A.
          
        